IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


THOMAS J. HOOVER,                            :   No. 219 WAL 2019
                                             :
                   Petitioner                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
DEPARTMENT OF TRANSPORTATION,                :
BUREAU OF DRIVER LICENSING,                  :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

      AND NOW, this 25th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.

      Justice Wecht files a concurring statement joined by Justices Donohue and

Dougherty.